FILED
                                                                            DEC 22 2011
                            NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                   UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT



AAA NEVADA INSURANCE CO.,                        No. 10-16793

              Plaintiff - Appellee,              D.C. No. 2:08-cv-00827-RJJ-LRL

  v.
                                                 MEMORANDUM *
VIHN CHAU and LANG CHAU,

              Defendants,
and

BENJAMIN D. BUENAVENTURA,
JR., et al.,

              Intervenors - Appellants.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Gloria M. Navarro, District Judge, Presiding

                    Argued and Submitted November 15, 2011
                            San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before:        KOZINSKI, Chief Judge, BEA, Circuit Judge, and GETTLEMAN,
               District Judge.**

      Because the Buenaventuras are not parties to the insurance contract between

AAA and Chau, and do not have a judgment against Chau, they have no standing

to sue AAA for a declaration of coverage. Knittle v. Progressive Cas. Ins. Co., 908
P.2d 724, 726 (Nev. 1996). A tort claimant’s rights against the tortfeasor’s insurer

do not mature until the tort claimant recovers a judgment. Roberts v. Farmers Ins.

Co. 533 P.2d 158, 159 (Nev. 1975). Nevada law, which applies to this diversity

action, does not recognize a right of action on the part of a third-party claimant

against an insurance company for bad-faith refusal to settle. Tweet v. Webster,

610 F. Supp. 104, 105 (D. Nev. 1985); see Hunt v. State Farm Mut. Auto. Ins. Co.,

655 F. Supp. 284, 286-88 (D. Nev. 1987).

      Parties need not have standing to intervene in this circuit, see State of

California Dep’t of Soc. Servs. v. Thompson, 321 F.3d 835, 846 n.9 (9th Cir.

2003), but must have standing to appeal, see Diamond v. Charles, 476 U.S. 54, 68

(1986). Because the Buenaventuras do not have standing to sue AAA, they do not

have standing to appeal. The only exception is the Buenaventuras’ standing to




          **
             The Honorable Robert W. Gettleman, Senior United States District
Judge for the Northern District of Illinois, sitting by designation.

                                           2
appeal the district court’s limitation on their intervention, which we affirm for the

same reasons as given by the district court. On all other matters, this appeal is

dismissed for lack of appellate jurisdiction.

      AFFIRMED IN PART, DISMISSED IN PART.




                                           3